DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Common Voltage Regulating Circuit and Method, Display Driving Circuit and Display Device Avoiding Power-On Afterimage.
Claim Objections
Claims 1, 3, 5-9, 11-16, 18 and 20 are objected to because of the following informalities:
As per claims 1, 3, 5-9, 11-16, 18 and 20, the limitations in the claim need to be indented in order to properly outline the limitations in the claim.
As per claim 1, the limitation “the first adjusting sub-circuit is respectively coupled with an enable signal terminal” should be “the first regulating sub-circuit is respectively coupled with an enable signal terminal”, “the control” should be “a control”.
the power-on stage of the display panel”.
As per claim 12, the limitation “a display stage of the display panel” should be “the display stage of the display panel”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (US 20100033413).
As per claim 1, Song discloses a common voltage regulating circuit (Fig. 2, #15) for regulating a common voltage of a display panel (#10; [0037]; [0047]), wherein the display panel (#10) comprises a common electrode (#2) and a pixel electrode (#1; [0039]), the common voltage regulating circuit (#15) comprises a first regulating sub-circuit (#16; [0047]),
the first adjusting sub-circuit (Fig. 6, #16) is respectively coupled with an enable signal terminal (#CHdata), a first signal input terminal (#Vcom-Multi), a second signal input terminal (#Vcom-DC) and a first signal output terminal (#MVcom), and is configured to provide a signal from the second signal input terminal (#Vcom-DC) to the first signal output terminal (#MVcom) under the control of the enable signal terminal (#CHdata) in a power-on stage of the display panel ([0047]; [0061]-[0062]);

As per claim 2, Song discloses the common voltage regulating circuit according to claim 1, wherein the first regulating sub-circuit (#16) is further configured to provide, under the control of the enable signal terminal (#CHdata), a signal from the first signal input terminal (#Vcom-Multi) to the first signal output terminal (#MVcom) in the display stage of the display panel ([0047]; [0061]-[0062]; [0069]).
As per claim 8, Song discloses a display driving circuit, comprising: a timing control circuit (#11), a level conversion circuit (#12), a power management integrated circuit (#18), and the common voltage regulating circuit (#15) according to claim 1 ([0037]; [0044]),
(Figure 2 discloses) the common voltage regulating circuit (#15) is respectively coupled with the timing control circuit (#11), the level conversion circuit (#12) and the power management integrated circuit (#18).
As per claim 10, Song discloses a display device (Fig. 2, i.e., liquid crystal display device), comprising the display driving circuit according to claim 8 ([0037]).
As per claim 11, Song discloses a common voltage regulating method applied to the common voltage regulating circuit according to claim 1, comprising:

As per claim 12, Song discloses the common voltage regulating method according to claim 11, further comprising:
providing, by the first regulating sub-circuit (#16), a signal from the first signal input terminal (#Vcom-Multi) to the first signal output terminal (#MVcom) under the control of the enable signal terminal (#CHdata) in a display stage of the display panel ([0047]; [0061]-[0062]; [0069]).
Allowable Subject Matter
Claims 3-7, 9 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a common voltage regulating circuit for regulating a common voltage of a display panel, the common voltage regulating circuit comprises a first regulating sub-circuit does not teach or fairly suggest the common voltage regulating circuit further comprising an identification sub-circuit and a second regulating sub-circuit, wherein the second signal input terminal is further configured to input a signal to be provided to the pixel electrode in a power-off stage of the display panel, the identification sub-circuit is respectively coupled with N clock signal terminals and is configured to identify whether the display panel is in the power-off stage according to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakamoto (US 20100171775) discloses on figures 7A-B and paragraph 0087, “Thus, the potential of the pixel electrodes 35, 36 fluctuates as shown in the figures due 
Kim (US 20160070147) discloses on paragraph 0006, “In a liquid crystal display, pixels are formed as data lines and gate lines intersect each other, and include thin film transistors (TFTs) connected to the intersections of the data lines and the gate lines. In response to a gate pulse from a gate line, each TFT supplies a data voltage supplied through a data line to a pixel electrode of a liquid crystal cell. Driven by an electric field generated according to a voltage difference between a voltage of a pixel electrode and a common voltage Vcom applied to a common electrode, the liquid crystal cell adjusts an amount of light passing through a polarizing plate. A storage capacitor is connected to the pixel electrode of the liquid crystal cell to maintain a voltage of the liquid crystal cell”.
Kim further discloses on paragraph 0007, “The common voltage Vcom applied to the common electrode may cause a ripple phenomenon due to electrical coupling with the pixel electrode. The ripple phenomenon of the common voltage Vcom is proportional to variations of a data voltage over time. Thus, in an inversion scheme driven by varying the polarity of the data voltage, a variation of the data voltage is so large that the ripple phenomenon of the common voltage Vcom becomes severe the moment a polarity of the data voltage is changed. The ripple phenomenon of the common voltage Vcom causes a line dim phenomenon in a horizontal direction, degrading display quality”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        



/VIJAY SHANKAR/Primary Examiner, Art Unit 2622